DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating consumer ID data that identifies one or more persons associated with one or more payment mechanisms and generating, based on payment transaction data, a behavioral health indicator. The limitations of s generating consumer ID data that identifies one or more persons associated with one or more payment mechanisms and generating, based on payment transaction data, a behavioral health indicator, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Communicating the result of the indicator calculation is insignificant extra-solution activity. That is, other than reciting “implemented using at least one of a circuit, an integrated circuit, a hardware processor, a processing device, a transistor, a memory, a non-transitory computer readable medium, and a combination logic circuit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “implemented using at least one of a circuit, an integrated circuit, a hardware processor, a processing device, a transistor, a memory, a non-transitory computer readable medium, and a combination logic circuit,” language, “generate” in the context of this claim encompasses the user manually calculating a health indicator. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using generic hardware to perform both the steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of generating ID data using a look up function and calculating an indicator) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer hardware to perform both the generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The dependent claims are directed to the same abstract idea and do not recite any features that provide a practical application or significantly more and are therefore rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9, 10-12, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0269346 to Lee in view of U.S. Patent 8,560,344 to Earles et al.


As to claim 1, Lee discloses an apparatus comprising:
consumer identification logic operable to generate, based on payment transaction data, consumer ID data that identifies one or more persons associated with one or more payment mechanisms used in one or more payment transactions to purchase one or more items (Lee [0053] [0067] see card account); and
behavioral health indicator generation logic operable to generate, based on the payment transaction data, a behavioral health indicator for the one or more persons, the behavioral health indicator being representative of a degree to which the one or more persons make health-conscious decisions (Lee [0061]),
wherein each of the consumer identification generation logic and the behavioral health indicator generation logic is implemented using at least one of: a circuit, an integrated circuit, a hardware processor, a processing device, a transistor, a memory, a non-transitory computer readable medium, and a combination logic circuit (Lee [0033]-[0034]).
However, Lee does not explicitly teach communicating the behavioral health indicator to one or more health tracking devices associated with the one or more persons. Earles discloses communicating the behavioral health indicator to one or more health tracking devices associated with the one or more persons (Earles column 12 lines 1-19 Examiner notes that the investor is a participant and the mobile phone is used for health tracking and is therefore a health tracking device).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to communicating the behavioral health indicator to one or more health tracking devices as in Lee in associated with the one or more persons to better apprise them of their health so that they can make better choices.
As to claim 2, see the discussion of claim 1, additionally, Lee discloses the apparatus further comprising a historical database operative to store the payment transaction data as historical payment transaction data, wherein:
the behavioral health indicator generation logic is further operable to generate an updated behavioral health indicator based on new payment transaction data and the historical payment transaction data, the new payment transaction data represents one or more new payment transactions to purchase one or more new items (Lee [0072]), and
the updated behavioral health indicator represents an updated degree to which the one or more persons make health-conscious decisions (Lee [0072]).
As to claim 3, see the discussion of claim 1, additionally, Lee discloses the apparatus further comprising a historical database operative to store the behavioral health indicator as a historical behavioral health indicator, wherein
the behavioral health indicator generation logic is further operable to generate an updated behavioral health indicator based on new payment transaction data and the historical behavioral health indicator (Lee [0072]),
the new payment transaction data represents one or more new payment transactions to purchase one or more new items (Lee [0072]), and
the updated behavioral health indicator represents an updated degree to which the one or more persons make health-conscious decisions (Lee [0072]).
As to claim 7, see the discussion of claim 1, additionally, Lee discloses the apparatus wherein the behavioral health indicator is a score (Lee [0072]).
As to claim 8, see the discussion of claim 1, additionally, Lee discloses the apparatus further comprising privacy logic operative to generate privacy control data based on opt-in request data, wherein the behavioral health indicator generation logic communicates the behavioral health indicator to third parties based on the privacy control data (Lee [0087]).
As to claim 9, see the discussion of claim 1, additionally, Lee discloses the apparatus wherein:
the apparatus is a non-transitory computer readable medium; and each of the consumer identification logic and the behavioral health indicator generation logic is implemented as computer readable instructions stored on the non-transitory computer readable medium and capable of being executed by one or more hardware processors (Lee claim 24).
As to claim 10, Lee discloses the apparatus comprising:
de facto health indicator generation logic operative to generate a de facto health indicator based on health sector data and consumer ID data (Lee [0072]-[0075]), wherein:
the consumer ID data represents one or more persons associated with one or more payment mechanisms used in one or more payment transactions to purchase one or more items(Lee [0053] [0067]),
the health sector data includes one or more of (a) health care consumption data representing a degree to which the one or more persons has used health care services from health care providers (Lee [0057] wherein a gym club is a health care provider]
the de facto health indicator represents a degree to which the one or more persons are observably healthy (Lee [0072]-[0075]); and
composite health indicator generation logic operable to generate a composite health indicator for the one or more persons based on the de facto health indicator and the behavioral health indicator that is representative of a degree to which the one or more persons make health conscious decisions,
wherein each of the de facto health indicator generation logic and the composite health indicator generation logic is implemented using at least one of: a circuit, an integrated circuit, a hardware processor, a processing device, a transistor, a memory, a non-transitory computer readable medium, and a combination logic circuit (Lee [0072]-[0075]).
However, Lee does not explicitly teach communicating the behavioral health indicator to one or more health tracking devices associated with the one or more persons. Earles discloses communicating the behavioral health indicator to one or more health tracking devices associated with the one or more persons (Earles column 12 lines 1-19 Examiner notes that the investor is a participant and the mobile phone is used for health tracking and is therefore a health tracking device).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to communicating the behavioral health indicator to one or more health tracking devices as in Lee in associated with the one or more persons to better apprise them of their health so that they can make better choices.
As to claim 11, see the discussion of claim 10, additionally, Lee discloses the apparatus wherein:
the de facto health indicator generation logic comprises biasing logic operable to generate biasing data based on one or more of the consumer ID data and location ID data, wherein the location ID data identifies the physical location of each payment transaction of the one or more payment transactions; and
the composite health indicator generation logic weights or adjusts the behavioral health indicator and the de facto health indicator based on the biasing data (Lee [0130]).
As to claim 12, see the discussion of claim 10, additionally, Lee discloses the apparatus wherein:
the apparatus is a non-transitory computer readable medium; and each of the de facto health indicator generation logic and the composite health indicator generation logic is implemented as computer readable instructions stored on the non-transitory computer readable medium and capable of being executed by one or more hardware processors (Lee claim 24).
As to claim 13, Lee discloses an apparatus comprising:
consumer identification logic operable to generate, based on payment transaction data, consumer ID data that identifies one or more persons associated with one or more payment mechanisms used in one or more payment transactions to purchase one or more items (Lee [0053] [0067] see card account);
behavioral health indicator generation logic operable to generate, based on the payment transaction data, a behavioral health indicator for the one or more persons, the behavioral health indicator being representative of a degree to which the one or more persons make health-conscious decisions (Lee [0061]),
a historical database operative to store the payment transaction data as historical payment transaction data (Lee [0072]), wherein:
the behavioral health indicator generation logic is further operable to generate an updated behavioral health indicator based on new payment transaction data and the historical payment transaction data (Lee [0072]),
the new payment transaction data represents one or more new payment transactions to purchase one or more new items (Lee [0072]), and
the updated behavioral health indicator is representative of an updated degree to which the one or more persons make health-conscious decisions (Lee [0072]);
de facto health indicator generation logic operative to generate a de facto health indicator based on health sector data and the consumer ID data, wherein:
the health sector data includes one or more of (a) health care consumption data representing a degree to which the one or more persons has used health care services from health care providers (Lee [0072]-[0075]), and
the de facto health indicator represents a degree to which the one or more persons are observably healthy (Lee [0072]-[0075]); and
composite health indicator generation logic operable to generate a composite health indicator for the one or more persons based on the de facto health indicator and the behavioral health indicator (Lee [0072]-[0075]),
wherein each of the consumer identification generation logic, the behavioral health indicator generation logic, de facto health indicator generation logic, and the composite health indicator generation logic is implemented using at least one of: a circuit, an integrated circuit, a hardware processor, a processing device, a transistor, a memory, a non-transitory computer readable medium, and a combination logic circuit (Lee [0033]-[0034]).
However, Lee does not explicitly teach communicating the behavioral health indicator to one or more health tracking devices associated with the one or more persons. Earles discloses communicating the behavioral health indicator to one or more health tracking devices associated with the one or more persons (Earles column 12 lines 1-19 Examiner notes that the investor is a participant and the mobile phone is used for health tracking and is therefore a health tracking device).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to communicating the behavioral health indicator to one or more health tracking devices as in Lee in associated with the one or more persons to better apprise them of their health so that they can make better choices.

As to claim 14, Lee discloses a method performed by one or more hardware processors, the method comprising:
generating, based on payment transaction data, consumer ID data that identifies one or more persons associated with one or more payment mechanisms used in one or more payment transactions to purchase one or more items (Lee [0053] [0067]; and
generating, based on the payment transaction data, a behavioral health indicator for the one or more persons, the behavioral health indicator being representative of a degree to which the one or more persons make health-conscious decisions (Lee [0072]).
However, Lee does not explicitly teach communicating the behavioral health indicator to one or more health tracking devices associated with the one or more persons. Earles discloses communicating the behavioral health indicator to one or more health tracking devices associated with the one or more persons (Earles column 12 lines 1-19 Examiner notes that the investor is a participant and the mobile phone is used for health tracking and is therefore a health tracking device).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to communicating the behavioral health indicator to one or more health tracking devices as in Lee in associated with the one or more persons to better apprise them of their health so that they can make better choices.

As to claim 15, see the discussion of claim 14, additionally, Lee discloses the method further comprising:
storing the payment transaction data as historical payment transaction data (Lee [0072]); and 
generating an updated behavioral health indicator based on new payment transaction data and the historical payment transaction data (Lee [0072]), wherein:
the new payment transaction data represents one or more new payment transactions to purchase one or more new items (Lee [0072]), and
the updated behavioral health indicator is representative of an updated degree to which the one or more persons make health-conscious decisions (Lee [0072]).
As to claim 18, see the discussion of claim 14, additionally, Lee discloses the method wherein the behavioral health indicator is a score (Lee [0072]).
As to claim 19, Lee discloses a method comprising:
generating a de facto health indicator based on health sector data and consumer ID data, wherein:
the consumer ID data represents one or more persons associated with one or more payment mechanisms used in one or more payment transactions to purchase one or more items, the health sector data includes one or more of (a) health care consumption data representing a degree to which the one or more persons has used health care services from health care providers (Lee [0053] [0067]), and
the de facto health indicator represents a degree to which the one or more persons are observably healthy (Lee [0072]-[0075]); and
generating a composite health indicator for the one or more persons based on the de facto health indicator and the behavioral health indicator (Lee [0072]-[0075]).
However, Lee does not explicitly teach communicating the behavioral health indicator to one or more health tracking devices associated with the one or more persons. Earles discloses communicating the behavioral health indicator to one or more health tracking devices associated with the one or more persons (Earles column 12 lines 1-19 Examiner notes that the investor is a participant and the mobile phone is used for health tracking and is therefore a health tracking device).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to communicating the behavioral health indicator to one or more health tracking devices as in Lee in associated with the one or more persons to better apprise them of their health so that they can make better choices.

As to claim 20, see the discussion of claim 19, additionally, Lee discloses the further comprising:
generate biasing data based on one or more of consumer ID data and location ID data, wherein the location ID data identifies the physical location of each payment transaction of the one or more payment transactions (Lee [0130]); and
weighting or adjusting the behavioral health indicator and the de facto health indicator based on the biasing data (Lee [0130]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0269346 to Lee in view of U.S. Patent 8,560,344 to Earles et al. in further view of OFFICIAL NOTICE
As to claim 21, 22, 23, 24, 25, see the discussion of claim 1, 10, 13, 14, and 15 respectively, additionally, Lee discloses:
a third system associated with an electronic payments authorization network, wherein the
behavioral health indicator is communicated to update payment records associated
with the one or more persons (Lee [0072]).
However Lee does not explicitly teach
a first system associated with a user comprising a graphical user interface wherein the
behavioral health indicator is communicated to the first system for display on the
graphical user interface;
a second system associated with a medical health sector provider, wherein the behavioral
health indicator is communicated to update medical health records associated with
the one or more persons
Earles discloses:
a first system associated with a user comprising a graphical user interface wherein the
behavioral health indicator is communicated to the first system for display on the
graphical user interface (Earles column 12 lines 1-19).
a second system associated with a medical health sector provider, wherein the behavioral
health indicator is communicated to update medical health records associated with
the one or more persons (Earles column 12 lines 45-57).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to communicating the behavioral health indicator to one or more health tracking devices as in Lee in associated with the one or more persons to better apprise them of their health so that they can make better choices.
	However, Lee and Earles do not explicitly teach:
a device capable of being worn by the one or more persons, wherein the behavioral health indicator is communicated for display on the health tracking device.
Examiner takes OFFICIAL NOTICE that wearable devices such as smartwatches including a display capable of receiving notifications are exceedingly well known in the art. It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to utilize a wearable device to receive the behavioral health indicator of Lee and Earles to improve ease of use and ensure timely receipt of notifications.


Allowable Subject Matter
Claims 4-6 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/3/22 have been fully considered but they are not persuasive. 
Applicant argues with respect to the 101 rejection that it would not be practical to process payment transaction data in the mind of a human. However while the claim encompasses processing the transactions of large populations with large purchase data. It also encompasses very small populations making minimal purchases. The broadest reasonable interpretation of the claim therefore could reasonably be performed manually. Applicant argues that there is an improvement made to the health tracking device, however, the health tracking device is only used to receive the results of the analysis. Transmitting the result of an analysis is insignificant extra-solution activity. The receipt of notifications is also a conventional function of a e.g. smartwatch. Applicant argues that the claims improve the functionality of the tracking devices by additionally tracking payment transaction data. This feature is not claimed. The tracking device is only used to receive the indicator.
	The prior 112 rejection is withdrawn in light of Applicants arguments.
	Applicants arguments regarding the 102 rejection and the newly added features are moot in view of new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA A LAM/Primary Examiner, Art Unit 3686